432 So. 2d 698 (1983)
ORANGE CITY WATER COMPANY and Sentry Insurance Company, Appellants,
v.
Rufus F. BARKLEY, Appellee.
No. AO-52.
District Court of Appeal of Florida, First District.
June 7, 1983.
Wendell J. Kiser of Akerman, Senterfitt & Eidson, Orlando, for appellants.
Frank Marriott, Jr., of Cameron, Marriott, Walsh & Hodges, Daytona Beach, for appellee.
NIMMONS, Judge.
The employer/carrier (E/C) appeals from an order finding E/C liable for additional temporary total disability benefits by reason of the onset of additional severe symptoms related to a back injury sustained on September 17, 1980, by claimant Barkley while employed by Orange City Water Company. There was competent substantial evidence, both medical and lay, supporting the deputy's finding that Barkley's back condition continued to be symptomatic after reaching MMI from the original accident and that the additional severe symptoms which he experienced commencing on April 10, 1982, while working at a fish market for another employer were not the result of a new accident but rather, as stated by the deputy, "the result of a continuation of the same injury process begun on September 17, 1980." Where a deputy commissioner makes findings and conclusions based upon competent substantial evidence, such findings will be sustained if permitted by any view of the evidence and its permissible inferences. Gomez v. Steinberg Neckwear, 424 So. 2d 106 (Fla. 1st DCA 1983).
AFFIRMED.
LARRY G. SMITH and JOANOS, JJ., concur.